Name: Commission Regulation (EC) No 1225/94 of 30 May 1994 to be allocated to non-traditional importers from the Community quantitative quotas for certain products originating in the people's Republic of China
 Type: Regulation
 Subject Matter: miscellaneous industries;  Asia and Oceania;  leather and textile industries;  international trade;  tariff policy
 Date Published: nan

 No L 136/40 Official Journal of the European Communities 31 . 5. 94 COMMISSION REGULATION (EC) No 1225/94 of 30 May 1994 to be allocated to non-traditional importers from the Community quantitative quotas for certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Article 2 (4) and (5) and Article 10 thereof, Having regard to Commission Regulation (EC) No 747/94 of 30 March 1994 establishing administration procedures for quantitative quotas on certain products originating in the People's Republic of China (2), and in particular the first indent of Article 1 and the second and third indents of Article 7 (2) thereof, Whereas the Member States have, in accordance with Article 7 (2) of Regulation (EC) No 747/94, notified the Commission of the import licence applications received for that portion of the abovementioned quotas set aside for non-traditional importers, giving the date and exact time of receipt of each application ; Whereas examination of the applications has shown that those for some products can be met to the predetermined maximum quantity prescribed in Annex II to Regulation (EC) No 747/94 ; whereas, where quota portions have not been exhausted, the Community balance should be speci ­ fied along with the date from which applicants may, subject to the conditions laid down in Article 12 (3) of Regulation (EC) No 520/94, submit a new licence appli ­ cation ; Whereas owing to the simultaneous receipt of applica ­ tions substantially exceeding the quota portion to be allo ­ cated and to certain implementing problems encountered by the national authorities, however, it has proved impos ­ sible to apply the method laid down in Article 12 of Regulation (EC) No 520/94 for certain other products ; Whereas, in accordance with Article 2 (4) of Regulation (EC) No 520/94 and with a view to ensuring the optimal use of quotas, an alternative method should be devised whereby each quota portion is allocated in proportion to the number of applications notified to the Commission ; whereas this method would however not allow the alloca ­ tion of economically significant quantities of the products covered by CN code 8527 29 ; whereas that portion of the quota should therefore be redistributed later in accor ­ dance with Article 2 (5) of Regulation (EC) No 520/94 ; Whereas the Committee set up under Regulation (EC) No 520/94 has expressed no opinion on the measures contained in this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Commission confirms and notifies the Member States that the import licence applications concerning the products listed in Annex I to this Regulation can be met to the predetermined maximum quantities laid down in Annex II to Regulation (EC) No 747/94. Any available Community balance is shown for the products covered by the abovementioned Annex I. 2. Within the limits of the available Community balance, importers who have received a licence under paragraph 1 above and can prove that they have actually imported the total quantity of goods for which the licence was issued shall be authorized to submit another licence application to the competent national authorities as from 10 a.m. Brussels time on 15 July. In accordance with Article 12 (3) of Regulation (EEC) No 520/94, this procedure shall apply to the importers in question until the quota is exhausted. The competent national authorities shall notify the Commission as from 15 July at 10 a.m. Brussels time of the applications received in chronological order of receipt. The Commission shall examine and confirm applications in accordance with the second and third indents of Article 7 (2) of Regulation (EC) No 747/94. Article 2 All import licence applications concerning products covered by Annex II to this Regulation shall be met to the quantities specified in that Annex. Article 3 Where the implementation of the above Articles would lead to the allocation of a quantity or values in excess of that applied vor, the quantity or value allocated shall be limited to that requested. Article 4 The portion of the quota relating to products falling within CN code 8527 29 will be redistributed in accor ­ dance with Article 14 of Regulation (EC) No 520/94. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 66, 10 . 3. 1994, p. 1 . (2) OJ No L 87, 31 . 3. 1994, p. 83 . 31 . 5. 94 Official Journal of the European Communities No L 136/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1994. For the Commission Leon BRITTAN Member of the Commission ANNEX I List of products for which applications can be met by applying the method based on the chrono ­ logical order of receipt Description products subject to quotas HS/CN Code Available balance Footwear falling within HS/CN codes ex 6402 1 9 (') 2 623 271 pairs ex 6402 99Q ex 6404 1 1 f) 609 633 pairs 6404 19 10 2 864 860 pairs Tableware, kitchenware of porcelain or china 6911 10 nil Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 nil Toys falling within HS/CN codes 9503 90 nil (*) Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 12 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufac ­ tured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and which technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. No L 136/42 Official Journal of the European Communities 31 . 5. 94 ANNEX II List of products for which applications can be met by applying the pro rate method Description of products subject to quotas HS/CN Code Maximum quantity Gloves 4203 29 ECU 23 716 Footwear falling within HS/CN codes ex 6403 1 9 (*) 912 pairs 6403 51 927 pairs 6403 59 ex 6403 9 1 (*) 2 035 pairs ex 6403 99Q Glassware of a kind used for table, kitchen, toilet, etc . 7013 2,584 tonnes Radio-broadcast receivers falling within HS/CN code 8527 21 771 units Toys falling within HS/CN codes 9503 41 ECU 20 485 9503 49 ECU 10 889 (*) Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 12 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufac ­ tured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers.